                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


ANDREW BUCCELLATO,
                                                 Civ. No. 18-14839 (KM)
      Plaintiff,
                                                          OPINION
      V.


COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.



KEVIN MCNULTY, U.S.D.J.:
      Plaintiff Andrew Buccellato brings this action pursuant to 42 U.S.C.
§ 1383(c)(3) to review a final decision of the Commissioner of Social Security
(“Commissioner”) denying his claim for Supplemental Security Income (“SSI”)
under Title XVI of the Social Security Act, 42 U.S.C.   § 1381. Buccellato seeks
to reverse the finding of the Administrative Law Judge (“AU”) that he has not
met the Social Security Act’s definition of disabled since February 8, 2014, the
alleged injury-onset date.
      The question is whether the AU’s decision is supported by substantial
evidence. Specifically, Buccellato contends that the evidence does not support
the AU’s (1) finding as to his residual functional capacity (“RFC”); and (2)
decision that the Commissioner met the burden of proof at Step Five of the
Sequential Evaluation Process in determining that there were a significant
number of jobs existing in the national economy that Buccellato was able to
perform.
      For the reasons stated below, the decision of the AM is AFFIRMED.
 I.     BACKGROUND1
      A. Facts
        The claimant, Mr. Buccellato, injured his back while playing college
lacrosse in 2011 or 2012. (R. 364). He graduated later that year and worked
full-time until 2014. (R. 364—65). At some point thereafter, Buccellato’s back
injury was diagnosed as spondylolisthesis. (R. 13). On April 16, 2014,
Buccellato underwent spinal fusion back surgery to address the
spondylolisthesis. (R. 364). After the surgery, the surgeon advised him to avoid
heavy lifting but did not othenvise restrict his activities. (R. 297 & 324).
        In February 2015, Buccellato undenvent a second surgery to correct the
“botched” first procedure. (R. 111). Six months after the second surgery,
Buccellato tore a tendon in his ankle while shooting basketballs with his
friends. (R. 116). His podiatrist, Dr. Ralph Napoli, gave him a brace to wear as
his ankle healed, for “sports and physical activity.” (R. 602). The injury
eventually healed and is no longer problematic. (R. 118).
         Beginning in the fall of 2016, Buccellato began working as a paid, part-
time, grade-school lacrosse coach. (R. 102—105).
        Throughout this time, Buccellato’s spinal health was monitored by Dr.
Robert Parangi, who also completed two disability reports on Buccellato. On
September 18, 2014—about seven months after the first surgery—Dr. Parangi
opined that Buccellato could not sit, stand, or walk sufficiently to work an
eight-hour day and that he had limitations reaching, handling, fingering, and
feeling (R. 376—77).


         Citations to the record are abbreviated as follows:
                 “DE         “       Docket entry in this case;
                 “DE 8”          =   Buccellato’s brief;
                 “DE 9”          =   The Commissioner’s brief;
                 “DE 10”         =   Buccellato’s reply;
                 “1?.   —“       =   Administrative Record (DE 4) (page numbers refer to
                                     the page numbers in the lower-right corner of the
                                     page—not the ECF docket page numbers).


                                                  2
      On March 22, 2017, Dr. Parangi opined that Buccellato could not sit,
stand, or walk sufficiently to work an eight-hour day; would be less than 80%
efficient while working; and would likely miss two to three days per month due
to his physical impairments and periodic medical treatment. (R. 625—627).
   B. The SSI Application and Hearing
      On August 24, 2014, Buccellato applied for 551 under Title XVI of the
Social Security Act, asserting that his disability—lumbar spine fractures and
severe muscle spasms—began on February 8, 2014. (R. 79). His application
was initially denied on October 29, 2014, and again upon reconsideration on
March 11, 2015. Id.
      On May 16, 2017, Buccellato, accompanied by a non-attorney
representative, appeared before AL) Ricardy Damille. Id.; see also (R. 96). The
AL) heard testimony from Buccellato and Mary Anderson, a vocational expert
(“yE”). (R. 94).
      At the hearing, the AL) posed to Anderson three hypotheticals,
essentially variations on Dr. Parangi’s diagnosis of Buccellato:
          1. The First Hypothetical
       [AL):] Assume a person [of the] same age, education, [and] work
       experience as the claimant. Let us assume that this individual is
       restricted to light work; the individual can occasionally climb
       ramps, stairs, ladders, ropes, and scaffolds; the individual can
       occasionally balance, stoop, kneel, crouch, and crawl. Can an
       individual with these restrictions perform the claimant’s past work,
       as [has] been described?

       (Anderson:! The individual he would not be able to do the
       warehouse work, and the forklift operator jobs.  .  The individual
                                                            .   .




       would be able to do the work of the quality control          .




       inspector.  . The individual would be able to do the assistant
                       .   .




       manager job as well.




                                            S
          2. The Second Hypothetical2
      [ALT:]     Let’s say, if the individual [were] restricted to sedentary
      work; the individual can occasionally climb ramps and stairs;
      [could] never climb ladders, ropes, and scaffolds; the individual
      [could] occasionally balance, stoop, kneel, crouch, and crawl; the
      individual must be afforded the option to alternate from sitting to
      standing, so long as the individual is not off-task for more than 10
      percent of the work day. And let’s also add that the individual is
      restricted to understanding, remembering, and carrying out simple
      instructions. I’ll conclude that this individual cannot perform the
      claimant’s past work as we described?

      [Anderson:] He cannot, your honor.

      [ALT:] Is there other work for such an individual?

      [Anderson:] Yes, your honor. The individual.  would be able to
                                                        .   .




      do the work of address clerk;    document specialist;
                                       .   .   .              [and]
                                                                  .   .   .



      election clerk        .




          3. The Third Hypothetical3
      [ALT:]    [N]ow let’s say if the individual can sit for no more than
                .   .   .



      two hours in an eight[-]hour day, can stand for no more than two
      hours in an eight[-]hour day. How would that affect your answer?

      [Anderson:] The individual would not be able to do these jobs.

      [ALT:] Is there other work for such an individual with these
      restrictions?

      [Anderson:] No, your honor.

      [ALT:] All right. Is your opinion consistent with the [Dictionary of
      Occupational Titles (“DOT”)]?

      [Anderson:] It is, your honor.

(R. 12 1—23).




2     This hypothetical represents the classification into which the ALT ultimately
placed Buccellato.
3     This hypothetical represents the classification that Buccellato now seeks.


                                                   4
   C. The AU’s Decision
      After the hearing, the AU   held the record open for five days to allow
Buccellato to submit additional evidence pertaining to his second surgery. (R.
79). No such supplemental evidence was received. Id.
      On September 21, 2017, the AM issued a decision finding that
Buccellato was not disabled within the meaning of the Social Security Act. (R.
79—88). The AM determined that Buccellato’s impairments were severe, but he
also determined that given Buccellato’s age, education, work experience, and
RFC, he was capable of making a successful adjustment to other jobs that
existed in significant numbers in the national economy. (R. 88).
      The AM followed a five-step process to determine that Buccellato was not
disabled. The AM’s findings are summarized as follows:
      Step One: At step one, the AM determined that Buccellato had not
engaged in substantial gainful activity since February 8, 2014, the alleged
onset date. (R. 81).
      Step Two: At step two, the AM determined that Buccellato had the
following severe impairments: status post L2 to L4 fusion and status post
revision of the lumbar spine and spondylosis at L2 and L3. (R. 8 1—82).
      Step Three: At step three, the AM determined that Buccellato did not
have an impairment or combination of impairments that meet or medically
equal the severity of one of the listed impairments in 20 C.F.R. Pt. 404, subpt.
P., app. 1. (R. 82).
       Step Four: At step four, the AM determined that Buccellato had the RFC
to perform sedentary work. (R. 82). The AM found that Buccellato could
“occasionally climb ramps and stairs but [couldi never climb ladders, ropes and
scaffolds. He could occasionally balance, stoop, kneel, crouch and crawl.” (Id.).
The AM determined that Buccellato “must be afforded the option to alternate
from sitting to standing so long as he is not off task for more than 10% of the
workday [and that h}e is limited to understanding, remembering and carrying
out simple instructions.”
       However, the AM did not highly credit Dr. Parangi’s testimony:


                                            b
         I assign little weight to Dr. Parangi’s opinion because it is
         inconsistent with his treatment records and the overall medical
         evidence of record. In his opinion, he attributes the claimant’s
         significant limitations due to degenerative disc disease of the
         lumbar spine and fusion surgen. However, as discussed in details
         above, his spinal fusion surgery was generally successful. While
         treatment records note a lumbar revision surgery, this surgery
         report is not on record. In addition, Dr. Parangi endorses extreme
         environmental and manipulative limitations that is simply not
          supported by the treatment records and the type of treatment the
         claimant received. The claimant was primarily treated for lumbar
          spine injuries and there is no evidence that he complained of
          problems with his hands or other severe impairments. Dr.
          Parangi’s own reports fail to reveal the type of significant clinical
         and laboratory abnormalities one would expect if the claimant
         endorsed these limitations, and he did not specifically address this
          weakness. As such, little weight is accorded to his opinion.

(R. 86).
         The AU found that Buccellato was unable to perform any past relevant
work; that he was twenty-three years old—thereby categorizing him as a
“younger individual” within the SSA—on the alleged disability onset date; and
that Buccellato he has at least a high school education and is able to
communicate in English. (R. 87).
         Step Five: At step five, the AlA considered Buccellato’s age, education,
work experience and RFC in conjunction with the Medical-Vocational
Guidelines. (R. 87). Relying on the testimony of the vocational expert, the AU
identified several representative jobs that Buccellato could perform: (1) address
clerk; (2) document specialist; and (3) election clerk.
         Accordingly, the AU determined that Buccellato was not since February
8, 2014, disabled as defined by the Social Security Act. Id.
 II.     DISCUSSION
       A. Standard of Review
         As to all legal issues, this Court conducts a plenary review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual findings, this Court adheres to the AU’s findings, as long as they are


                                               6
supported by substantial evidence. Jones v. Barnhart, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C.   § 405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zimsak v. Coluin, 777 P.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).
      When there is substantial evidence to support the AU’s factual findings,
this Court must abide by them. See Jones, 364 F.3d at 503 (citing 42 U.S.C.
§ 405(g)); Zimsak, 777 F.3d at 610-11 (“[W]e are mindful that we must not
substitute our own judgment for that of the fact finder.”). This Court may,
under 42 U.S.C.   § 4O5(g), affirm, modify, or reverse the Commissioner’s
decision, or it may remand the matter to the Commissioner for a rehearing.
Podedworny u. Han-is, 745 F.2d 210, 221 (3d Cir. 1984); Bordes v. Comm’rof
Soc. Sec., 235 F. App’x 853, 865—66 (3d Cir. 2007).
      In reaching a decision, an AU is only required to addressed relevant
examinations, opinion evidence, and the claimant’s complaints. See Cotter v.
Harris, 650 F.2d 481, 482 (3d Cir. 1981) (An AU is only required to “indicate
that s/he has considered all the evidence, both for and against the claim, and
provide some explanation of why s/he has rejected probative evidence.
[T]he AU is not required to supply a comprehensive explanation for the
rejection of evidence; in most cases, a sentence or short paragraph would
probably suffice.”).
      Remand is proper if the record is incomplete, or if there is a lack of
substantial evidence to support a definitive finding on one or more steps of the
five-step inquiry. See Podedwomy, 745 F.2d at 22 1—22. Remand is also proper
if the AU’s decision lacks adequate reasoning or support for its conclusions, or



                                              7
if it contains illogical or contradictory findings. See Burnett v. Comm’r of Soc.
5cc, 220 F.3d 112, 119—20 (3d Cir. 2000).
   B. The Social Security Act and the Five-Step Process
      To qualify for 551, a claimant must meet income and resource
limitations, and show that “he is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than twelve months.” 42
U.S.C.   § l383c(a)(3)(A). A person is deemed unable to engage in substantial
gainful activity
         only if his physical or mental impairment or impairments are of
         such severity that he is not only unable to do his previous work
         but cannot, considering his age, education, and work experience,
         engage in any other kind of substantial gainful work which exists
         in the national economy, regardless of whether such work exists in
         the immediate area in which he lives, or whether a specific job
         vacancy exists for him, or whether he would be hired if he applied
         for work. For purposes of the preceding sentence (with respect to
         any individual), “work which exists in the national economy”
         means work which exists in significant numbers either in the
         region where such individual lives or in several regions of the
         country.

42 U.S.C.    §   1382c(a)(3)(B).
         Under the authority of the Social Security Act, the Administration has
established a five-step evaluation process for determining whether a claimant
is disabled and entitled to benefits. 20 C.F.R.   § 404.1520, 416.920. This
Court’s review necessarily incorporates a determination of whether the ALT
properly followed the five-step process prescribed by regulation. The steps may
be briefly summarized as follows:
         Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.
§ 404.1520(b), 416.920(b). If yes, the claimant is not disabled. If not, move to
step two.



                                             8
        Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id.      § 404.1520(c), 416.920(c). If not,
the claimant is not disabled. If the claimant has a severe impairment, move to
step three.
        Step Three: Determine whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, subpt. P, app. 1, Pt. A. (Those Part A criteria are purposely set at a high
level to identify clear cases of disability without further analysis). If so, the
claimant is automatically eligible to receive benefits; if not, move to step four.
Id.   § 404.1520(d), 4 16.920(d).
        Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id.   § 404.1520(e)—rn, 416.920(e)—(f). If yes, the claimant is not
disabled. If not, move to step five.
        Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering his age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R.         § 404. 1520(g), 416.920(g); see
also Poulos v. Cornm’r of Soc. Sec., 474 F.3d 88, 9 1-92 (3d Cir. 2007). If so,
benefits will be denied; if not, they will be awarded.
         Buccellato’s appeal hinges on the ALl’s Findings as to his RFC, which he
says are not supported by substantial evidence. (DE 8 at 20). A claimant’s RFC
is not a medical issue that reflects the nature and severity of the claimant’s
impairment. See Titles II & XVI: Med. Source Opinions on Issues Reserved to the
Comm’r. SSR 96-5P, 1996 WL 374183 at *2 (S.S.A. July 2, 1996). Instead, it is
an administrative finding reserved for the Commissioner. Id.; see also Pintal v.
Comm’r of Soc. Sec., 602 F. App’x 84, 87 (3d Cir. 2015) (“The ultimate legal
determination of disability is reserved for the Commissioner.”); see also
Robinson v. Colvin, 137 F. Supp. 3d 630, 644 (D. Del. 2015) (“[Olpinions that a
claimant is ‘disabled’ or ‘unable to work’ are not medical opinions and are not



                                              9
given special significance because opinions as to whether or not a claimant is
disabled are reserved for the Commissioner.”); 20 C.F.R. § 404.1527(d) (“A
statement by a medical source that you are ‘disabled’ or ‘unable to work’ does
not mean that we will determine that you are disabled.”).
      An AM is not bound by the capacity determinations of a treating
physician. See Brown v. Astnie, 649 F.3d 193, 197 n.2 (3d Cir. 2011). Indeed,
the determination of disability is so legal in nature that the AM may disregard
a medical opinion entirely or not solicit one in the first place. See Mays v.
Barnhart, 78 F. App’x 808, 813 (3d Cir. 2003) (“[Tjhe AM... is not required to
seek a separate expert medical opinion.”); Glass v. Coluin, No. 14-237, 2015 WL
5732175 at *1 (W.D. Pa. Sept. 30, 2015) (“FT]he AM is not limited to choosing
between competing opinions in the record     .   .
                                                     .




     Instead, medical opinions are credited only if they are well-supported by
medically acceptable clinical and laboratory diagnostic techniques and not
inconsistent with the other substantial evidence in the record. 20 C.F.R.
§ 404.1527(c)(2). An AM may also elect to disregard a medical opinion entirely:
“[hf a physician’s opinion is not supported by clinical evidence or if it is
inconsistent with other substantial evidence, it should be accorded
significantly less weight.” Craig v. Chater, 76 F.3d 585 (4th Cir. 1996); see also
                                                   *4 (ED. Pa. Jan. 27, 2016)
key ii. Co/yin, No. 13-7423, 2016 WL 337019 at
(“[Tjhe AM is not bound by the opinion of any one physician[] and can reject an
opinion if there is a lack of support or a finding of contradictory evidence in the
record.”).
       C.    Discussion
       Here, Buccellato’s central argument is that that the AM erred when he
 determined that Buccellato had a residual functional capacity that left him
 capable of working, i.e., “not disabled.” In essence, Buccellato seeks a RFC
 classification akin to the AM’s third hypothetical posed to Anderson, supra.
 Buccellato’s subsidiary argument is that the AU erred in disregarding his
 treating physician’s medical opinion.



                                             10
      However, the ALT’s decision was supported by substantial evidence and,
under the deferential standard of review afforded to his determination, he did
not err in assigning little weight to Dr. Parangi’s opinion. His decision does not
now warrant reversal.
      The ALT determined that Buccellato had
      the residual functional capacity to perform sedentary work
      except [Buccellato] could occasionally climb ramps and stairs but
      [could] never climb ladders, ropes and scaffolds. He could
      occasionally balance, stoop, kneel, crouch and crawl. [Buccellato]
      must be afforded the option to alternate from sitting to standing so
      long as he is not off task for more than 10% of the workday. He is
      limited to understanding, remembering and      carrying    simple
                                                                out



      instructions.




(R. 82). While Buccellato believes that his first surgery had been botched and
necessitated a second procedure, the limitations suggested by Dr. Parangi—
that he could not sit, stand, or walk sufficiently to work an eight-hour day;
would be less than 800/u efficient while working; and would likely miss two to
three days per month—are not well-supported by the record, as the ALT found.
      For instance, Dr. Parangi treated Buccellato for lumbar spine injuries,
but the record does not suggest that the condition spread to Buccellato’s hands
or that he has any other severe impairments. Furthermore, the ALT determined
that “Dr. Parangi’s own reports fail to reveal the type of significant clinical and
laboratory abnormalities one would expect if the claimant endorsed these
limitations, and he did not specifically address this weakness.” (R. 86). The ALT
did not entirely dismiss Buccellato’s physical limitations. Instead, he
incorporated many of them into his findings that Buccellato could only perform
a reduced range of sedentary work.
      The AU’s ten-page written decision examined and considered the
testimonial and written opinions of several witnesses. Based on a careful
analysis, and based on the other, inconsistent evidence, the ALT gave only
partial weight to Dr. Parangi’s conclusions, as he was entitled to do. A district
court owes applies a deferential standard of review to the factual findings of



                                            11
administrative bodies, and Buccellato has not shown that that the AU
overlooked or improperly disregarded any piece of material evidence.
      Buccellato’s filings in this court repeatedly express a concern that the
ankle injury he sustained on a basketball court in August 2015 colored the
AU’s decision:
      The other problematic statement in just the introduction is the
      repeated reference to the “fact” that a few months after his second
      surgery, Buccellato was well enough to play basketball.   .   Unless
                                                                    .   .



      the Defendant, and the Administrative Law Judge before, had some
      notion that this was not what happened, then the claim that being
      able to play basketball was not consistent with the functional
      limitations described, is simply not based on facts.

(DE 10 at 6—7; see also DE 8 at 13—14, 23). In both filings to this Court,
Buccellato emphasizes that he was not playing basketball, but was instead
shooting baskets.
      Although the Commissioner’s brief to this court might be said to give
undue weight to the basketball evidence (see DE 9 at 1—4), the AU’s decision
did not. The AU’s decision contains three references to basketball.
      The first reference occurs in connection with a finding at Step 2 that the
ankle injury (not the back impairment that is the main focus of the claim) did
not constitute a severe, ongoing impairment:
      The claimant has also been treated or evaluated for other
      symptoms and complaints that appear periodically throughout the
      record. Treatment records indicate that the claimant fractured his
      left ankle while playing basketball on September 4, 2015 (Exhibit
      SF/7). He undenvent ligament reconstruction in the left ankle on
      February 18, 2016 (Exhibit SF! 10). Nonetheless, during his post
      operative visit on May 24, 2016, the claimant denied experiencing
      pain from surgery. Treatment records also note that the claimant
      started a new job that required him to stand all day at a light store
      (Exhibit SF/19l). Finally, he testified at the hearing that his left
      ankle is fine. Thus, the evidence supports a conclusion that this
      impairment would pose no more than a minimal effect on his
      ability to perform basic work activities. Accordingly. I find that the
      claimant’s left ankle fracture is a non-severe impairment.



                                           12
(R. 82) The distinction between shooting baskets and playing basketball
has no bearing on the AU’s assessment of the nature or severity of the
ankle fracture.
      A second reference to basketball occurs in the AU’s summary of a
third-party function report (R. 240) filed by Andrew Buccellato, the
claimant’s father:
      I assign partial weight to Mr. Buccellato’s statements due to its
      inconsistency with the objective medical evidence of record.
      Although the claimant did have some limitations due to his lumbar
      fusion surgery, treatment records indicate that surgery was
      successful and alleviated his symptoms. As noted above, the
      claimant was able to play basketball and return to part time work
      as a lacrosse coach.

(R. 86)
      A third reference to basketball occurs in the course of the ALl’s
discussion of evidence of daily activities in connection with determination
of the claimant’s RFC:
      Despite his alleged impairment, the claimant has engaged in a
      normal level of daily activity and interaction. As discussed above,
      the claimant injured his left ankle in September 2015, while
      playing basketball (Exhibit 5F/7). At the hearing, he testified that
      he was shooting basketballs in August 2015.

(R. 85) This reference was part of a list of daily activities carried on during the
disability period; others included part-time work at a light store and coaching
lacrosse, This was no more than a passing reference to “playing basketball,”
which was immediately clarified in the following sentence, which referred to the
claimant’s testimony that he was “shooting basketballs.” (Id.)
          Nor was this an AU who didn’t know the difference, as the hearing
transcript demonstrates:
          [AU:] .   .Now, and you mentioned that by August you were able
                        .



          to play basketball? Is that what--




          [Buccellato:J No, Iwas not able to play basketball, Iwas just simply
          standing around shooting.



                                               13
      [ALL) You were standing shooting.

      [Buccellato:] Yeah.

      [AW:] Okay. All right. Trying to get that right. Okay.

(1?. 117) (emphasis added).

      In short, these passing references could not have had an effect on the
AU’s determination of the RFC. The AU discussed the relevant medical and
other evidence, sifted it, and gave reasons for crediting, partially crediting, or
not crediting various portions of it. While accepting that the claimant’s
impairments could be expected to manifest themselves in symptoms, the AU
concluded that the evidence only partially supported the claimant’s statements
as to their intensity, persistence, and limiting effects. As to that determination,
any distinction between “playing” and “shooting” a basketball—to the extent it
was even intended by the AU—could not have made any difference. The error,
if it was an error, was surely harmless.
       The remaining claims of error fail because there was no reversible error
in the determination of the RFC, which was supported by substantial evidence.
The second, not the third, hypothetical corresponded to the AU’s
determination of the RFC. The claim that the AU erred in finding that there
were jobs in the national economy that the claimant could perform likewise
rests on the claim of error in the RFC, which I have rejected. Based on the RFC
as determined by the AU, the Step 5 determination that the claimant could
perform sedentary jobs such as address clerk, document specialist, and
election clerk, was supported by substantial evidence.




                                             14
III.   CONCLUSION
       Buccellato has not shown that the AW’s decision is unsupported by
substantial evidence. Accordingly, the AW’s decision is AFFIRMED.
       A separate order will issue.
Dated: November 14, 2019




                                               / $4:
                                          Hon. Kevin McNulty
                                          United States District Judge




                                         15
